DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Species I, Fig. 1-3, claims 1-11 and 13-19 in the reply filed on 4/25/2022 is acknowledged. Accordingly, the non-elected claims 12 and 20 have been withdrawn from further consideration on the merits. The Office action on the elected claims 1-11 and 13-19 follows.

Specification

The Abstract of the disclosure is objected to because it exceeds 150 words. The Abstract in an application filed under 35 U.S.C. 111 may not exceed 150 words in length.  See 37 C.F.R. 1.72 and MPEP § 608.01(b). Correction is required. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10, 11, 13, 15, and 17-19, are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 6, 091, 315 to Hofsäss (cited in IDS).
Regarding claim 1-4 and 18, Hofsäss discloses (Fig. 4) temperature-dependent switch (40), comprising: a first stationary contact (51), a second stationary contact (54), and a temperature-dependent switching mechanism (43) having a movable contact member (46), wherein in a first switching position, the switching mechanism presses the movable contact member against the first stationary contact (Fig. 4), thereby producing an electrically conductive connection between the first stationary contact and the second stationary contact via the movable contact member (Fig. 4) and, in a second switching position (not shown), the switching mechanism keeps the movable contact member spaced at a distance from the first stationary contact, thereby disconnecting the electrically conductive connection (col. 7, ll. 1-11), wherein the temperature-dependent switching mechanism comprises a temperature-dependent bimetal snap-action disc part (47) (col. 6, l. 44), which is configured to switch from a geometric low-temperature configuration to a geometric high-temperature configuration upon reaching a switching temperature, and which is configured to switch back from the geometric high-temperature configuration to the geometric low-temperature configuration upon subsequently reaching a reset temperature that is lower than the switching temperature (col. 7, ll. 1-11), wherein a switching of the temperature-dependent snap-action part from the geometric low-temperature configuration to the geometric high-temperature configuration moves the switching mechanism from the first switching position to the second switching position, thereby opening the switch (col. 7, ll. 1-11), wherein a closing lock (55) is provided that, as soon as it is activated, prevents the switch once having opened from closing again by keeping the switching mechanism in its second switching position (col. 7, ll. 12-26), wherein the closing lock comprises a plate-shaped disc-shaped locking element (56) which comprises a shape-memory alloy (col. 6, ll. 55-56) and centrally arranged on the locking element (56) through hole opening (57) through which the movable contact member (46) protrudes, wherein the shape-memory alloy is configured to change a shape of the locking element upon reaching a locking element switching temperature from a first shape, in which the locking element does not activate the closing lock, to a second shape, in which the locking element activates the closing lock by exerting a force on a part (46, 47) of the switching mechanism (43), which force holds the switching mechanism in its second switching position (col. 7, ll. 12-26).
	Regarding claim 8, Hofsäss discloses a housing(41, 42), and wherein an edge (58) of the locking element (56) is attached to the housing (Fig. 4).
Regarding claim 10, Hofsäss discloses that the housing comprises a lower part (41) and an upper part (42) that is attached to the lower part, wherein the locking element (56) rests on a circumferential shoulder (59) that is arranged in the lower part, and wherein the locking element is clamped between the lower part (41) and the upper part (42) (Fig. 4).
Regarding claim 11, Hofsäss discloses that the locking element (56) is arranged on a first side of the temperature-dependent snap-action part (47) facing the first contact (51) and is configured to exert in its second shape the force directly or indirectly on the temperature-dependent snap-action part (47).
Regarding claim 13, Hofsäss discloses that the shape-memory alloy is a shape-memory alloy with a one-way memory effect (col. 3, ll. 44-50, 64-65; col. 6, ll. 55-56; col. 7, ll. 22-26).
Regarding claim 15, Hofsäss discloses that the locking element (56) switching temperature is equal to or higher than the switching temperature of the temperature-dependent snap-action part (470, (claim 1). 
Regarding claim 17, Hofsäss discloses that the switching mechanism (43) comprises a temperature-independent spring part (45) which is connected to the movable contact member (46), wherein the temperature-dependent snap-action part (47) acts on the spring part (45) upon reaching the switching temperature and thereby lifts off the movable contact member (46) from the first contact (51), (col. 7, ll. 1-9).
Regarding claim 19, Hofsäss discloses that the movable contact member (46) comprises a movable contact part (i.e., the top portion of (46)) that is configured to interact with the first contact (51), and wherein the spring part (45) is configured to interact with the second contact (54), (Fig. 4).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hofsäss.
Regarding claim 9, Hofsäss discloses all as applied to claim 8 above, but does not disclose that the edge of the locking element comprises an electrically insulating material.
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have constructed the locking element of Hofsäss from any desirable known material, so the edge thereof would comprise an electrically insulating material, in order to achieve desired electrical and mechanical characteristics of the switch and to provide electrical insulation between the closing lock and the second contact in the switch of Hofsäss when switch is open (i.e., to prevent parasitic shunting of the switch via electrical path through (54)-(55)-(51)), and while not exceeding targeted production costs of the switch, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hofsäss in view of JP 2-244,528 to Kobayashi and US 2,361,193 to Gray (cited in IDS).
Regarding claims 6-7, Hofsäss discloses all as applied to claim 1 above, but does not disclose: that the locking element comprises at least three slits, each of which adjoins the opening, is rectilinear and extends radially outward from the opening.
Kobayashi discloses (Fig. 5 and 6) the locking element (14) that comprises at least three slits (14b), each of which adjoins the opening (14a), is rectilinear and extends radially outward from the opening for the benefits of even distribution of stresses (see English translation of record, p. 4, ll. 1-22). 
Furthermore, Gray discloses (Fig. 1 and 4) the thermally deformable elastic element (10, 51) that comprises at least three slits (12, 49), each of which adjoins the opening (not labeled central opening on Fig. 4), is rectilinear and extends radially outward from the opening for the benefits of achieving desired resiliency and convenient curvature adjustment, thus resulting in accurate operation and simple and easy manufacture (col. 3, ll. 64-72; col. 4, ll. 24-38). 
Since all of the aforementioned inventions are from the same field of endeavor (i.e., thermally actuated electrical switches), the purpose of slits taught by the combined teachings of Kobayashi and Gray would be recognized in the invention of Hofsäss.
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have modified the locking element of Hofsäss according to the combined teachings of Kobayashi and Gray, so the locking element would have at least three slits, each of which adjoins the opening, is rectilinear and extends radially outward from the opening, for the benefits of even distribution of stresses, achieving desired resiliency and convenient curvature adjustment, accurate operation and simple and easy manufacture (see Kobayashi’s English translation of record, p. 4, ll. 1-22 and Gray, col. 3, ll. 64-72; col. 4, ll. 24-38). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hofsäss in view of US 2002/0003465 to Takeda.
Regarding claims 14 and 16, Hofsäss discloses all as applied to claim 1 above, but does not disclose: that the shape-memory alloy is a shape-memory alloy with two-way memory effect, and wherein the locking element is configured to change its shape from the second shape to the first shape when falling below a locking element reset temperature that is lower than the locking element switching temperature, wherein the locking element reset temperature is lower than the reset temperature of the temperature-dependent snap-action part.
Takeda teaches conventionality of the two-way shape memory effect materials used in resettable thermally actuated electrical switch (Fig. 1 and 2) for constructing thermally responsive component (23), so the switch can be reset (par. [0080]).
Since the inventions of Hofsäss  and Takeda are from the same field of endeavor (i.e., thermally actuated electrical switches), the purpose of the two-way shape memory effect material taught by Takeda would be recognized in the invention of Hofsäss.
Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have modified the locking element of Hofsäss by constructing it from the two-way shape memory effect material, as taught by Takeda, so the locking element of Hofsäss would be configured to change its shape from the second shape to the first shape when falling below a locking element reset temperature that is lower than the locking element switching temperature, wherein the locking element reset temperature is lower than the reset temperature of the temperature-dependent snap-action part, as claimed, in order to make the switch of Hofsäss resettable and reusable, thus making the entire electrical installation more economical. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Furthermore, selection of any optimal desired switching and resetting temperature ranges and values for the locking element and temperature-dependent snap-action part of Hofsäss would have been also obvious thing to do to a person of the ordinary skill in related arts before the effective filing date of the claimed invention, in order to achieve desired opening and closing characteristics of the switch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a result (i.e., the result(s) are the opening and closing characteristics of the switch) effective variable (i.e., the variables are the switching and resetting temperature values for the locking element and temperature-dependent snap-action part) involves only routine skill in the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion

The additional documents made of record and not relied upon are considered pertinent to Applicant's disclosure, because of the teachings of various thermally actuated switches with locking and self-holding arrangements. Further, US 5497286, 5235308 and 9355801 teach thermally actuated switches with temperature-sensitive components comprising slits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835